DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/4/2020 that has been entered, wherein claims 1-8, 10-17, 19 and 21-23 are pending, claims 9, 18 and 20 are canceled and claims 14-17, 19 and 23 are withdrawn.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-13, 21-22 in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the grounds that Kohashikawa fails to disclose all the common technical features in the amended claims of Groups I and II and thus these common technical features are special technical features contributing to the prior art.  This is not found persuasive because Applicant’s new amended shared technical feature of “the light-emitting device and the plurality of optical sensing modules are located on one side of the substrate, and the plurality of optical sensing modules are located on a side, away from the substrate, of the light-emitting device” does not make a contribution over the prior art over that of Wang et al (US 2018/0076268 A1).
Wang et al. discloses “the light-emitting device(120, ¶0080) and the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on one side of the substrate(110), the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on a side, away from the substrate(110), of the light-emitting device(120, ¶0080)”.

Claims 14-17, 19 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 presently recites the phrase “module modules”. For the purposes of examination “module modules” will be interpreted as “modules”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2018/0076268 A1).
Regarding claim 1, Wang teaches a display panel(Fig. 7), comprising: 
a substrate(110), a light-emitting device(120, ¶0080) and a plurality of optical sensing module(310, ¶0077, ¶0083) modules(310, ¶0077, ¶0083), the light-emitting device(120, ¶0080) and the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on one side of the substrate(110), the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on a side, away from the substrate(110), of the light-emitting device(120, ¶0080); 
wherein an orthographic projection of each optical sensing module(310, ¶0077, ¶0083) on the light-emitting device(120, ¶0080) is located within a non-light-emitting region(area of 50, ¶0051) of the light-emitting device(120, ¶0080).

Regarding claim 13, Wang teaches a display device(Fig. 18), comprising a display panel(Fig. 7), the display panel(Fig. 7) comprises a substrate(110), a light-emitting device(120, ¶0080) and a plurality of optical sensing modules(310, ¶0077, ¶0083), the light-emitting device(120, ¶0080) and the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on one side of the substrate(110), the plurality of optical sensing modules(310, ¶0077, ¶0083) are located on a side, away from the substrate(110), of the light-emitting device(120, ¶0080); 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0076268 A1) in view of Smith et al. (US 2017/0017824 A1).
Regarding claim 2, Wang teaches the display panel according to claim 1, wherein each optical sensing module(310, ¶0077, ¶0083) comprises an optical sensor(D, Fig. 8, ¶0083).


Smith teaches a display panel(Fig. 4) wherein each optical sensing module(202, 204, ¶0043) comprises a light-shielding pattern(204, ¶0043); an opening(220, ¶0043) is located in the light-shielding pattern(204, ¶0043); the opening(220, ¶0043) is located on a side on which the light receiving face of the optical sensor(230, ¶0043) is located.
Inserting the light-shielding pattern of Smith into optical sensing module of Wang would result in an orthographic projection of the opening on the substrate and an orthographic projection of the light receiving face of the optical sensor on the substrate overlap each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang, so that each optical sensing module comprises a light-shielding pattern; an opening is located in the light-shielding pattern; the opening is located on a side on which the light receiving face of the optical sensor is located; and an orthographic projection of the opening on the substrate and an orthographic projection of the light receiving face of the optical sensor on the substrate overlap each other, as taught by combining with Smith, in order to prevent stray slight from reaching the optical sensor(¶0045).

Regarding claim 3, Wang teaches the display panel according to claim 2, but is silent in regards to a caliber of the opening is in positive correlation with a thickness of the light- shielding pattern.

Smith teaches a display panel(Fig. 4) wherein a caliber(d, ¶0045) of the opening(220, ¶0043) is in positive correlation with a thickness of the light- shielding pattern(204, ¶0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang, so that a caliber of the opening is in positive correlation with a thickness of the light- shielding pattern, as taught by combining with Smith, in order to prevent stray slight from reaching the optical sensor(¶0045).

Regarding claim 4, Wang teaches the display panel according to claim 2, but is silent in regards to the opening is a circular opening; and 
the ratio of the thickness of the light-shielding pattern to the caliber of the opening is greater than 8.

Smith teaches a display panel(Fig. 4) wherein the opening(220, ¶0043) is a circular opening(Fig. 7); and 
the ratio of the thickness(h, ¶0045) of the light-shielding pattern(204, ¶0043) to the caliber(d, ¶0045) of the opening(220, ¶0043) is greater than 8(¶0045).  It would have 

Regarding claim 6, Wang teaches the display panel according to claim 2, wherein the optical sensor(D, Fig. 8, ¶0083) comprises a first electrode(D2, Fig. 8, ¶0087), a first carrier injection layer(P layer of D3, Fig. 8, ¶0087), a current generation layer(I layer of D3, Fig. 8, ¶0087), a second carrier injection layer(N layer of D3, Fig. 8, ¶0087) and a second electrode(D1, Fig. 8, ¶0087) which are sequentially located in a direction away from the light-emitting device(120, ¶0080); and 
wherein the first electrode(D2, Fig. 8, ¶0087) is a non-transparent electrode(¶0087), and the second electrode(D1, Fig. 8, ¶0087) is a transparent electrode(¶0087, no evidence to the contrary that D1 is not transparent).


Regarding claim 8, Wang teaches the display panel according to claim 1, wherein the light-emitting device(120, ¶0080) comprises a plurality of pixel units(120, ¶0080) in periodic arrangement(Fig. 7). 



The embodiment of Fig. 13d of Wang teaches the plurality of optical sensing modules(310, ¶0077, ¶0083) and the plurality of pixel units(120, ¶0080) are in one-to- one correspondence(/0094). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the embodiment of Fig. 7 of Wang, so that the plurality of optical sensing modules and the plurality of pixel units are in one-to- one correspondence, as taught by the embodiment of Fig. 13d of Wang, in order to use the plurality of pixel units as a light source for the optical sensing modules(¶0095).

Regarding claim 10, Wang teaches the display panel according to claim 2, wherein a light-emitting region of the light-emitting device(120, ¶0080) comprises a first electrode(121, ¶0051), a light-emitting layer(122, ¶0051) and a second electrode(123, ¶0051) which are sequentially located on the substrate(110) in a direction away from the substrate(110); and the first electrode(121, ¶0051) is one of an anode(¶0051) and a cathode, and the second electrode(123, ¶0051) is the other(¶0051).



Regarding claim 12, Wang teaches the display panel according to claim 11, wherein the optical sensing module(310, ¶0077, ¶0083) is located on a side, away from the substrate(110), of the insulating film encapsulation layer(20b, ¶0077).

Regarding claim 21, Wang teaches the display panel according to claim 2, further comprising a conductive wire(via between Ts and D2, Fig. 8) and a processing component(not shown, driver chip, ¶0088); 
the conductive wire(via between Ts and D2, Fig. 8) is configured to connect the optical sensor(D, Fig. 8, ¶0083) and the processing component(not shown, driver chip, ¶0088).

The limitation of the processing component(not shown, driver chip, ¶0088) is configured to recognize a fingerprint pattern in accordance with electrical signals transmitted by the optical sensor(D, Fig. 8, ¶0083), and the electrical signals are generated based on optical signals received by the optical sensor(D, Fig. 8, ¶0083) is a recitation how the product/device is being used. The processing component as defined in Wang could be used in the manner claimed (i.e. the processing component of Wang could be configured to recognize a fingerprint pattern in accordance with electrical signals transmitted by the optical sensor, and the electrical signals are generated based 

Regarding claim 5, Wang teaches the display panel according to claim 21, wherein the conductive wire(via between Ts and D2, Fig. 8) is located between the light-emitting device(120, ¶0080) and the plurality of optical sensing modules(310, ¶0077, ¶0083), an orthographic projection of the conductive wire(via between Ts and D2, Fig. 8) on the light-emitting device(120, ¶0080) is located within the non-light-emitting region(area of 50, ¶0051).

Regarding claim 22, Wang teaches the display panel according to claim 11, wherein the optical sensor(D, Fig. 8, ¶0083) is located between the light-emitting device(120, ¶0080) and the insulating film encapsulation layer(20b, ¶0077).

Wang is silent in regards to the light-shielding pattern is located on a side, away from the substrate(110), of the insulating film encapsulation layer(20b, ¶0077).

Smith teaches a display panel(Fig. 4) wherein each optical sensing module(202, 204, ¶0043) comprises a light-shielding pattern(204, ¶0043). Inserting the light-shielding .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0076268 A1) and Smith et al. (US 2017/0017824 A1) as applied to claims 1 and 2 above further in view of Chang et al. (US 2013/0201085 A1).
Regarding claim 7, Wang, in view of Smith, teaches the display panel according to claim 2, further comprising a thin film transistor(T, Fig. 8, ¶0084) electrically connected to the optical sensor(D, Fig. 8, ¶0083).

Wang and Smith are silent in regards to a light-shielding material is located on a side, close to the substrate(110), of a channel region of the thin film transistor(T, Fig. 8, ¶0084). 

Chang teaches a display panel (Fig. 2) wherein a light-shielding material(SH, ¶0042) is located on a side, close to the substrate(100), of a channel region(CH4, ¶0042) of the thin film transistor(T4, ¶0042).  It would have been obvious to one of ordinary skill in 

The limitation of the thin film transistor(T, Fig. 8, ¶0084) is configured to control exposure time of the optical sensor(D, Fig. 8, ¶0083) is a recitation how the product/device is being used. The thin film transistor as defined in Wang could be used in the manner claimed (i.e. the thin film transistor of Wang could be configured to control exposure time of the optical sensor) and thus Wang anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892